Supreme Court
OF
Nevaba

CLERK’S ORDER

(Oy 1947 ano

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

NANCY LANDEROS, AN INDIVIDUAL, No. 85243
Appellant, 4
Vs. F ! LL. E D
IDALBERTO BRAVO MORALES, AN

INDIVIDUAL, SEP 26 2022

Respondent.

 

 

 

ORDER DISMISSING APPEAL

Pursuant to appellant's notice of voluntary withdrawal of this
appeal, this appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

BY: Ss Son ee

ec: Hon. Erika D. Ballou, District Judge
William C. Turner, Settlement Judge
Hicks & Brasier, PLLC
Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
Kighth District Court Clerk

22-301 82